Citation Nr: 0217135	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1942 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama in which the 
appellant's claim of entitlement to service connection for a 
right foot condition was denied.

By memorandum dated September 19, 2002, the Board ruled 
favorably on the appellant's September 2002 motion to 
advance this case on the docket based on a finding of good 
cause, namely the advanced age of the appellant.  See 
38 C.F.R. § 20.900(c).

The Board notes that a substantive appeal was not submitted 
as to the issue of an increased rating for the appellant's 
lumbar spine disability.  As reflected in the August 2002 VA 
Form 646 submitted by the appellant's representative, this 
issue is not on appeal.  Therefore the Board has not 
included that matter in its consideration of the claim on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Service medical records contain no findings or diagnoses 
of any right foot condition, nor was any right foot 
condition demonstrated within one year of separation from 
active duty.

3.  The appellant's current right foot disorders were first 
demonstrated many years after service and are not 
etiologically related to any in-service occurrence or event.

4.  The appellant has not submitted competent medical 
evidence of any nexus between his current right foot 
disorder(s) and any disease or injury related to any in 
service event or occurrence.



CONCLUSION OF LAW

No right foot disorder, to include arthritis, was incurred 
in or aggravated by service, nor may any such right foot 
disorder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, and 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2002); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claims for service connection for a 
right foot disorder.

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection claim.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 C.F.R. §§ 3.307, 3.309.

The appellant contends that he hit his right foot on a 
locker and damaged his toes in January or February of 1943, 
while he was stationed at Kessler Air Force Base.  He 
reports that he saw the flight surgeon at that time and that 
he was told to wear a pair of tight fitting shoes.  The 
appellant contends that these events caused him to have his 
right foot problems later in life.

Review of the appellant's service medical records reveals 
that no foot condition was observed on his October 1942 
entrance examination.  In January 1943, he was treated for a 
cough, but there is no record of any complaints of, or 
treatment for, any foot condition.  The appellant underwent 
physical examinations for flying in February 1944, and 
December 1944, and clinical examination of his feet was 
normal each time.  In December 1944, the appellant underwent 
medical examination for aviation cadet training; no defects 
were found.  In February 1945, he underwent a separation 
examination and no foot condition was noted.  The appellant 
was involved in a plane crash in June 1945; he was treated 
for complaints of back and leg problems, as well as 
nervousness, but no complaints of, or treatment for, any 
foot problem are of record.  In October 1945, the appellant 
underwent a separation examination; he did not report any 
problems with his feet and after examination, his feet were 
described as 'normal'.  

The appellant submitted an application for compensation in 
November 1945; he made no mention of any problem with his 
right foot.  In May 1946, he underwent a VA medical 
examination; again, he made no mention of any right foot 
problem.  In addition, he reported that he had not received 
any medical advice or treatment since his discharge from 
service.  On physical examination, there were no clinical 
findings pertinent to the right foot.

The evidence of record includes a letter from the 
appellant's family physician dated in June 1960.  In that 
letter, the physician details the treatment provided to the 
appellant by himself and two other physicians from 1955 
onward.  The physician stated that he had treated the 
appellant for chest colds, heat exhaustion, back trouble and 
nervousness.  He stated that the two other doctors had 
treated the appellant for gastrointestinal problems and 
vision problems.  There was no mention of any complaints of, 
or treatment for, any right foot disorder.

The first mention of any right foot disorder is found in an 
April 1981 private treatment record wherein the appellant 
sought treatment for complaints of pain in his right third 
toe.  The appellant reported that this toe had been 
bothering him for six months to a year and that it was 
getting progressively worse.  He said that back in the 40s 
he had sustained a fracture of the right third toe distal 
phalanx.  There was no mention of any problem with any other 
toe.  Radiographic examination of the right third toe showed 
marked arthritic changes.  As reflected in a May 1981 
surgical pathology report, the appellant's third right toe 
distal phalanx was removed and the microscopic diagnosis was 
severe osteoarthritis.

A May 1996 private outpatient treatment note indicates that 
the appellant sought treatment for complaints of vague pain 
and discomfort in his feet.  On physical examination, the 
physician could find "no abnormality of his feet."

In March and April of 1999, the appellant was treated in a 
VA outpatient clinic for joint pain.  He was noted to have a 
corn/callous on his right second toe.  A clinical assessment 
of arthritis in back, legs and second right toe from 
traumatic injury in service was rendered.  Radiographic 
examination of the right foot revealed an area of 
calcification of dense foreign body around the fourth 
metatarsophalangeal joint in the capsular tissues or 
interosseous muscular tissues.  It might have been an old 
foreign body which was calcified.  It was a solitary 
finding.  There was no bony abnormality.  The remainder of 
the toes was unremarkable.  There was no other significant 
finding.

The appellant was treated at the Winfield Podiatry clinic in 
early 2000; he complained of pain in his feet.  A February 
2000 treatment note indicates that the appellant had a 
history of a toe fracture in the military.  He complained of 
right fourth toe pain.  On physical examination, the digits 
were hammered and contracted.  Radiographic examination 
revealed contracture of the digits with narrowing of the 
joints.  The podiatrist noted that there had been previous 
fracture into the phalanx of the third and fourth digits.  
The clinical impression included contracted hammertoes and 
degenerative joint disease versus gout.

The appellant underwent a VA medical examination in August 
2000; he reported medical treatment in-service in 1943 for 
his right foot after he hit his bare foot on a locker and 
injured his third and fourth toes.  He said that he saw a 
flight surgeon who told him to put on the tightest shoes he 
had and go on through basic training.  He said that there 
were no x-rays taken of his toes or foot, although he thinks 
that he broke them.  On physical examination, the right 
third toe distal joint appeared disfigured and the fourth 
toe nailbed did not appear normal.  A September 2000 range 
of motion consultation revealed diminished range of motion 
in various joints of each toe on the right foot.  An October 
2000 x-ray of the right foot revealed that the distal 
portion of the terminal phalanx of the third digit and the 
head of the proximal phalanx of the fourth digit had been 
resected.  A small foreign body, possibly a sliver of glass, 
was observed adjacent to the fourth MP joint.  No acute 
osseous changes were evident.  Other than the fourth toe, 
the joints appeared to be preserved.

In weighing the evidence of record, the Board concludes that 
the weight of the evidence is against a finding that any 
right foot disorder had its onset during the appellant's 
active duty.  No right foot disorder was noted in-service or 
at the time of separation.  The appellant has not described 
any continuity of symptoms in the right foot since service, 
nor has he reported any right foot treatment until many 
years after service.  There is no medical documentation 
until 1981 that the appellant had any right foot pain and/or 
was diagnosed with any kind of right foot disorder, 
including arthritis.  

The medical evidence of record indicates that the appellant 
had a six to twelve month history of right third toe pain in 
April 1981; this indicates that the problem first occurred 
in approximately 1980.  While a private doctor has noted 
that the appellant sustained a fracture of the right third 
distal phalanx in the '40s', there is no evidence of record 
that indicates whether this was before, during or after 
service.  Furthermore, there is no competent objective 
clinical evidence of any right foot disorder, including 
arthritis, to a compensable degree within one year of the 
appellant's separation from service.

While a VA nurse practitioner has indicated that the 
appellant suffers from right second toe arthritis related to 
traumatic injury during his active service, she has never 
expressed the rationale on which the opinion is based.  The 
Board is legally required to base its decision on the 
competent evidence of record.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The weight of the evidence available 
suggests that the onset of the appellant's right foot 
disorders was not during service, as there is no competent 
medical opinion of record that specifically relates the 
onset date of any of the appellant's right foot disorders to 
service.  Thus, while a VA nurse practitioner has stated 
that the appellant has right second toe arthritis is 
service-related, it appears that that opinion as to the 
onset date of the appellant's toe arthritis was based upon a 
history provided by the appellant.  In any case, no second 
right toe arthritis has been shown radiographically.  Under 
these circumstances the Board can afford it no probative 
weight as to the question of service connection.  See Swann 
v. Brown, 5 Vet. App. 229, 232-233 (1993).  Furthermore, 
this history is not supported by the medical records or by 
the appellant's statements over the years.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
right foot disorders and his military service.  While the 
appellant has asserted that his current right foot condition 
had its onset during service, his assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to 
offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, it is not 
shown that any of his current right foot disorders is 
proximately due to, the result of, or aggravated by service 
or by a service-connected disease or injury.  In this regard 
it is noted that service medical records are negative for 
any complaints of, or treatment for, any right foot 
condition; nor is any in-service diagnosis of any right foot 
pathology of record.  There is no competent medical opinion 
of record etiologically relating any of the appellant's 
current right foot disorders to any in-service occurrence or 
event.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for a right foot disorder.  As such, the evidence 
is insufficient to support a grant of service connection for 
a right foot disorder, to include arthritis.  Since the 
preponderance of the evidence is against this service 
connection claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II.  Veterans Claims Assistance Act.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the March 200 RO letter, the March 2002 
Statement of the Case (SOC) and the September 2002 Board 
VCAA notice letter.  He was informed by the March 2001 
rating decision that the service medical records were 
negative for any right foot findings, that his original 
claim for service connection did not include any right foot 
claim, that his first post-service VA medical examination 
showed normal feet and that the medical evidence of record 
did not show that his current right foot condition was 
related to service.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
afforded a VA medical examination.  In addition, the 
appellant was informed about the provisions of the VCAA in a 
letter sent by the Board in September 2002; the Board asked 
the appellant in that letter to identify all relevant 
records.  The appellant did not respond.  Therefore, there 
is no indication that additional available relevant medical 
records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service claim at issue in 
the instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for a right foot disorder is denied.



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

